                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

DEMETRICE JACKSON,                            )
                                              )
       Plaintiff,                             )
v.                                            )      Case No. 18-CV-00440-ODS
                                              )
SCRIPPS MEDIA, INC.                           )
dba KSHB-TV,                                  )
                                              )
       Defendant.                             )



     DEFENDANT’S MOTION TO WITHDRAW RACHEL M. SMITH AS COUNSEL

       COMES NOW, Defendant, Scripps Media, Inc. dba KSHB-TV (“Defendant”) and for its

Motion to Withdraw Rachel M. Smith as counsel in the above-styled case, states:

       1.       Rachel M. Smith is a partner at Baker & Hostetler LLP and was admitted pro hac

vice as one of the counsel for Defendant in this case.

       2.       Rachel M. Smith is in the process of relocating with her family out of the country.

Therefore, Defendant requests that Smith be removed as counsel in this case and be removed

from the ECF notification on all future filings.

       WHEREFORE, Defendant requests an Order of this Court granting its Motion to

Withdraw Rachel M. Smith as counsel, and for such other relief as may be just and proper.




            Case 4:18-cv-00440-ODS Document 71 Filed 05/13/19 Page 1 of 4
Dated: May 13, 2019



                                          By: M. Scott McIntyre__________


                                          HUSCH BLACKWELL LLP
                                          Julianne P. Story, MO # 42295
                                          Benjamin A. McMillen, MO # 63086
                                          4801 Main St., Ste. 1000
                                          Kansas City, MO 64112
                                          Ph.: (816) 983-8000
                                          Fax: (816) 983-8080
                                          Email: julianne.story@huschblackwell.com
                                          ben.mcmillen@huschblackwell.com

                                          BAKER & HOSTETLER LLP
                                          M. Scott McIntyre (pro hac vice)
                                          312 Walnut St., Ste. 3200
                                          Cincinnati, OH 45202
                                          Ph.: (513) 929-3400
                                          Fax: (513) 929-0303
                                          Email: smcintyre@bakerlaw.com

                                          Rachel M. Smith (pro hac vice)
                                          811 Main Street, Suite 1100
                                          Houston, TX 77002
                                          Ph.: (713) 646-1386
                                          Fax: (713) 751-1717
                                          Email: rsmith@bakerlaw.com

                                          Eric L. Barnum (pro hac vice)
                                          1170 Peachtree St., Suite 2400
                                          Atlanta, GA 30309
                                          Ph.: (404) 946-9780
                                          Fax: (404) 459-5734
                                          Email: ebarnum@bakerlaw.com

                                          ATTORNEYS FOR DEFENDANT




                                      2

        Case 4:18-cv-00440-ODS Document 71 Filed 05/13/19 Page 2 of 4
                               CERTIFICATE OF SERVICE

       In accordance with the Federal Rules of Civil Procedure, I hereby certify that on May 13,
2019, I electronically filed the foregoing with the Clerk of Court by using the CM/ECF system
which will send electronic notice of this filing to the following:

THE POPHAM LAW FIRM

DENNIS E. EGAN - MO #27449
712 Broadway, Suite 100
Kansas City, MO 64105
Telephone: (816) 221-2288
Telecopier: (816) 221-3999
Email: degan@pophamlaw.com

THE MEYERS LAW FIRM, LC
Martin M. Meyers – MO #29524
503 One Main Plaza
4435 Main St.
Kansas City, MO 64111
Telephone:    (816) 444-8500
Telecopier: (816) 444-8508
Email: mmeyers@meyerslaw.com

ATTORNEYS FOR PLAINTIFF



                                                      /s/ M. Scott McIntyre
                                                          M. Scott McIntyre




                                               3

         Case 4:18-cv-00440-ODS Document 71 Filed 05/13/19 Page 3 of 4
                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

DEMETRICE JACKSON,                           )
                                             )
       Plaintiff,                            )
v.                                           )       Case No. 18-CV-00440-ODS
                                             )
SCRIPPS MEDIA, INC.                          )
dba KSHB-TV,                                 )
                                             )
       Defendant.                            )


             [PROPOSED] ORDER GRANTING MOTION TO WITHDRAW
                        RACHEL M. SMITH AS COUNSEL

       IT IS HEREBY ORDERED, that good cause exists for the requested relief in

Defendant’s Motion to Withdraw Rachel M. Smith as Counsel. It is therefore, ordered that

Defendant’s Motion is GRANTED and that Rachel M. Smith is withdrawn as Counsel for

Defendant in the above-referenced matter in light of her impending relocation out of the country.



IT IS SO ORDERED.

__________________________                   ________________________________________
DATE                                         ORTRIE D. SMITH, JUDGE
                                             UNITED STATES DISTRICT




                                                 4

         Case 4:18-cv-00440-ODS Document 71 Filed 05/13/19 Page 4 of 4
